DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-12, as filed on 02/26/2021, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/26/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1, 3-6, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horst (US 6598790 B1) in view of Heil et al. (US 2013/01793.07 A1, hereinafter Heil).
	Regarding claim 1, Horst discloses: 
A product device comprising: figure 9 and 11:35-50 - a checkout station kiosk 200;
	a scanner; and a slot to receive a tag, slot and price scanner 22, see figures 5 – scanner 22 and 9 – 205;
		wherein the tag has a scannable code printed on its first side, such that when the tag is inserted in the slot, said scanner scans the tag so as to generate and transmit, [payment unit 26], a first signal  5:30-65 - the product tag is inserted in a slot (not shown) in the housing and positioned such that the bar code indicia may be read by the price scanner 22 internal to the housing 8:25-41 - The price scanner 22 is capable of transmitting information stored in the bar code indicia to a payment unit 26 in electronic communication therewith…a product tag is attached to each item of the store's merchandise and each product tag is provided with bar code indicia; 
	Horst discloses a tag insert in a slot such that the bar code is rea by the price scanner internal to the housing, and the information and is send from the price scanner 22  to a payment unit 26, see 5:30-65, 8:25-41, and figure 9; however does not disclose “A product re-ordering notification device”, “the tag has a unique scannable code…said code being mapped to a product”, “generate and transmit, to a first computing device, a first signal based on which reordering of the product is performed by user of said first computing device.” 
	Heil discloses: ¶46 - scanning device 30 to capture the machine readable code 31. Once captured, the mobile application 34 extracts data from the machine readable code 31 that uniquely identifies the product in question. see figure1, scanner device connected to the processor; Note: Therefore, the processor 22 receives the scanned code from the scanning device 30;  ¶68 - the user may activate the order button 124. In response to the user activating the order button 124, the mobile application 34 may display an order summary and review page 220 (FIG. 8). ¶69- FIG. 9, in response to the user activating the place order button 224, the mobile application 34 may cause the user interface 28 of the mobile device 12 to display a process order action pop-up window 240;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Horst to include the above limitations as taught by Heil, in order to improve requisition and inventory management that save time by reducing the number of steps in the stockroom reordering process and by eliminating multiple points of data entry, and that reduce the potential for human error through manual entry of product data, (see: Heil, ¶7).
	Regarding claim 3, Horst discloses:
	wherein the tag is operatively coupled with a product container by means of a tag holder, wherein when the product in said container is below a certain level, said tag is detached by a second user from said container, and inserted into the slot of said device for transmission of said first signal. 5:30-65 - the product tag is inserted in a slot (not shown) in the housing and positioned such that the bar code indicia may be read by the price scanner 22 internal to the housing; 8:25-41 - a product tag is attached to each item of the store's merchandise and each product tag is provided with bar code indicia; 
	Horst does not disclose: wherein when the product in said container is below a certain level… for transmission of said first signal; Heil discloses: ¶46; ¶68, and further see figure 6 and ¶57 The recommended order calculation window 156 includes a recommended minimum inventory amount window 158, a recommended maximum inventory amount window 160, a window for entering the amount of product on hand 162, and a minimum/maximum override button 164, which are described in more detail below with respect to FIG. 6. 
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 4, Horst discloses:
	wherein said tag holder sticks said tag onto a surface of said container. 5:30-65, 8:25-41, and figure 9; Note: the tag is placed in the slot, therefore the tag is removed and sticks to each item of the store's merchandise;
	Regarding claim 5, Horst does not disclose:  wherein said reordering is performed automatically by said first computing device. Heil discloses: ¶46 - scanning device 30 to capture the machine readable code 31. Once captured, the mobile application 34 extracts data from the machine readable code 31 that uniquely identifies the product in question. see figure1, scanner device connected to the processor; Note: Therefore, the processor 22 receives the scanned code from the scanning device 30;  ¶68 - the user may activate the order button 124. In response to the user activating the order button 124, the mobile application 34 may display an order summary and review page 220 (FIG. 8). ¶69- FIG. 9, in response to the user activating the place order button 224, the mobile application 34 may cause the user interface 28 of the mobile device 12 to display a process order action pop-up window 240;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claim 6, Horst discloses:
	wherein the unique scannable code is a barcode and said scanner is a barcode scanner. 5:30-65 bar code;
	Regarding claim 8, Horst does not disclose “after the scanning operation on the tag is complete”;
	Horst discloses: wherein the device further comprises a chip holder that receives the tag – see figure 9 and 5:30-65, 3:15-45 - The housing defines a slot opening to an internal bay dimensioned for receiving the product tag…the price scanner is positioned within the housing for reading…the product tag of an item while the product tag is positioned in the bay;
	Although Horst discloses the product tag is insert in a slot and then read by a scanner located within the housing does not disclose the chip holder receives the tag “after the scanning operation on the tag is complete”;
	However, there are a finite number of possible locations for the scanner to be placed: (1) a scanner located to the internal part of the housing to read the tag after insertion, (2) a scanner located in the external part of the housing so the tag can be read before insertion to the slot.
	It would have been obvious to one with ordinary skill in the art before the effective filing
date of the invention, to modify Horst teaching and include the identified solution (2) a scanner located in the external part of the housing so the tag can be read before insertion to the slot, and incorporate it into the system of Horst since there are a finite number of identified, predictable potential solutions (i.e. location of a scanner to read a tag internal or external) to the recognized need (inventory) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
	Regarding claim 11, Horst discloses:
	wherein the device further comprises any or a combination of a charging slot, a display, and a camera unit. 11:34-50 and figure 9 - The kiosk 200 further comprises a visual display 21
	Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Heil combination as applied to claim 1, and further in view of Falls et al. (US 7287001 B1, hereinafter Falls). 
	Regarding claim 2, the combination, specifically Horst discloses 8:25-41 - a product tag is attached to each item of the store's merchandise with bar code indicia; however does not disclose “wherein the tag comprises a second side on which a graphical representation of the product is positioned.”; Falls discloses on figure 12 and 13;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Falls, in order to clearly shows a store personnel how the products on that shelf 46 section are supposed to be arranged, (see: Falls, 27:55-67).
	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Heil combination as applied to claim 1, and further in view of SEUFERT et al. (US 20180294050 A1, hereinafter Falls).
	Regarding claim 7, the combination discloses:
	wherein the device comprises a scanner when the tag is inserted in the slot, said [scanner] read the tag switch is rendered ON so as to activate the scanner.  Horst discloses: 5:30-65 - the product tag is inserted in a slot and read by the price scanner, 3:15-45 - The housing defines a slot opening to an internal bay dimensioned for receiving the product tag…the price scanner is positioned within the housing for reading…the product tag of an item while the product tag is positioned in the bay
	Although, the combination, specifically Horst discloses the tag is insert in the slot and read when it is in the internal bay, it does not disclose the scanner was turn ON -
	wherein the device comprises a scanner switch which is configured such that said switch is rendered ON so as to activate the scanner. SEUFERT discloses: ¶25 - an internal switch inside medication scanner configured to activate the 2D bar code scanner when internal switch(es) detects presence of a new IV medication bag or IV medication fluid bag
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by SEUFERT, in order to avoid reading errors, ensure data is capture. 
	Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Heil combination as applied to claim 1, and further in view of Hellsberg (US 4602151 A, hereinafter Hellsberg), and in view of Mason et al. (US 6788205 B1, Manson).
	Regarding claim 9, the combination does not disclose “wherein the chip holder is operatively coupled with a chip eject switch, which when actuated, enables to eject at least one tag that is stored in the chip holder through said slot,” 	
	Hellsberg discloses: 3:20-35 there is thus provided a tag reader having an entry slot for entering tags one by one manually, one at a time in succession, a sensor for sensing the presence of a manually entered tag, means for performing an optical reading operation on machine-readable codes on a tag entered and sensed, parity checking logics providing for error readings on said tag, means for deviating a tag where a parity error is sensed, means for ejecting a deviated tag, further see figure 1l;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Hellsberg, in order to eliminate the nuisance value of the collection of tags particularly at rush hours in a crowded store, (see: Hellsberg 1:55-67).
	The combination does not disclose “said scanner disables the scanning of said at least one tag while ejection.”
	Manson discloses: claim 1 - the EAS tag interrogator generating an electrical checkout disable signal in response to detection of the EAS tag in the bag…a processor for receiving the generated checkout disable signal and disabling a scanner so that additional articles may not be submitted for checkout.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Manson, in order to impede the scanning progress, (see: Manson 4:1-10).
	Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Horst and Heil combination as applied to claim 1, and further in view of MCBRADY et al. (US 20210035192 A1, hereinafter MCBRADY).
	Regarding claim 10, the combination does not disclose “wherein the first signal is transmitted wirelessly to the first computing device through a cellular connection.” MCBRADY discloses: see figure 1 ¶18 - A user 120 holding the image scanner 115 scans a barcode 125. The barcode 125 identifies a product 130. the server 135 sends an alert signal to a user's computing device 145 mobile phone, mobile device, tablet, laptop computer, desktop computer), via, for example, the network 140;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by MCBRADY, in order to use their mobile devices as part of the reordering system, (see: MCBRADY ¶5).
	Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Horst (US 6598790 B1) in view of Heil et al. (US 2013/01793.07 A1, hereinafter Heil), and further in view of Falls et al. (US 7287001 B1, hereinafter Falls). 

	

	Regarding claim 12, Horst discloses:
	A tag comprising a first side on which a unique scannable code is printed…such that said tag is receivable in a slot of a device that comprises a scanner to scan the tag when received and generates and transmits, [payment unit 26], a first signal . 5:30-65 - the product tag is inserted in a slot (not shown) in the housing and positioned such that the bar code indicia may be read by the price scanner 22 internal to the housing
8:25-41 - The price scanner 22 is capable of transmitting information stored in the bar code indicia to a payment unit 26 in electronic communication therewith…a product tag is attached to each item of the store's merchandise and each product tag is provided with bar code indicia; 
	Horst discloses a tag insert in a slot such that the bar code is rea by the price scanner internal to the housing, and the information and is send from the price scanner 22  to a payment unit 26, see 5:30-65, 8:25-41, and figure 9; however does not disclose “wherein the unique scannable code is mapped to the product and associated with a container that holds said product”, “generates and transmits, to a first computing device, a first signal based on which reordering of the product is performed by user of said first computing device”
	Heil discloses: ¶46 - scanning device 30 to capture the machine readable code 31. Once captured, the mobile application 34 extracts data from the machine readable code 31 that uniquely identifies the product in question. see figure1, scanner device connected to the processor; Note: Therefore, the processor 22 receives the scanned code from the scanning device 30;  ¶68 - the user may activate the order button 124. In response to the user activating the order button 124, the mobile application 34 may display an order summary and review page 220 (FIG. 8). ¶69- FIG. 9, in response to the user activating the place order button 224, the mobile application 34 may cause the user interface 28 of the mobile device 12 to display a process order action pop-up window 240;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Horst to include the above limitations as taught by Heil, in order to improve requisition and inventory management that save time by reducing the number of steps in the stockroom reordering process and by eliminating multiple points of data entry, and that reduce the potential for human error through manual entry of product data, (see: Heil, ¶7).
	Horst discloses 8:25-41 - a product tag is attached to each item of the store's merchandise with bar code indicia; however does not disclose “and a second side on which graphical representation of a product is positioned”; Falls discloses on figure 12 and 13;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Falls, in order to clearly shows a store personnel how the products on that shelf 46 section are supposed to be arranged, (see: Falls, 27:55-67).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627       

                                                                                                                                                                                                 
	/FLORIAN M ZEENDER/            Supervisory Patent Examiner, Art Unit 3627